Name: 2004/769/EC: Council Decision of 26 July 2004 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-06-07; 2004-11-17

 17.11.2004 EN Official Journal of the European Union L 341/24 COUNCIL DECISION of 26 July 2004 appointing a German member and a German alternate member of the Committee of the Regions (2004/769/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Axel ENDLEIN, notified to the Council on 7 July 2004, and a seat as an alternate member of the Committee of the Regions has become vacant following the nomination of Mr Peter WINTER to be a full member, HAS DECIDED AS FOLLOWS: Sole Article (a) Mr Peter WINTER, Landrat Kreis Saarlouis, is hereby appointed a member in place of Mr Axel ENDLEIN; (b) Mr Helmut JAHN, Landrat, is hereby appointed an alternate member in place of Mr Peter WINTER, for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 26 July 2004. For the Council The President B. R. BOT (1) OJ L 24, 26.1.2002, p. 38.